Citation Nr: 1227194	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  03-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas


INTRODUCTION

The Veteran had active service from July 1988 to November 1988 and from January 1991 to April 1991.  The National Personnel Records Center has verified that the Veteran served on active duty for 90 consecutive days. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This claim was previously before the Board in June 2005, September 2008, December 2009, and November 2010 at which times the Board remanded it for additional development.  All development directed by the Board's prior remands appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran testified before a Veterans Law Judge (VLJ) in March 2005.  However, the VLJ who conducted this hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, correspondence was sent to the Veteran apprising him of this fact in January 2012, and inquiring whether he desired a new hearing.  He responded that a new hearing was desired, and subsequently provided testimony at a hearing before the undersigned Acting VLJ (AVLJ) in June 2012.  Transcripts from both the March 2005 and June 2012 hearings have been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects that it is at least as likely as not that the Veteran's multiple sclerosis was manifest within seven years following his active military service.


CONCLUSION OF LAW

Service connection is warranted for multiple sclerosis.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the Veteran's multiple sclerosis.  Therefore, no further discussion of the VCAA is warranted with respect to this claim as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Since the minimum disability rating for multiple sclerosis is 30 percent, any manifestation of multiple sclerosis can meet the 10-percent requirement at any time during the first 7 years after service.  38 C.F.R. § 4.124, Diagnostic Code 8018. 

To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. 3.307(c).

Initially, the Board notes that the Veteran does not contend, nor does the record show, that he was diagnosed with multiple sclerosis during service.  Rather, he contends that the symptoms of his multiple sclerosis were manifested within the seven (7) year period from separation from active service in 1991, and that he is, therefore, entitled to service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.

The record reflects that the first competent medical diagnosis of multiple sclerosis was in 2001, approximately 9 years after the Veteran's separation from service.  However, the issue in this case is not when he was first diagnosed, but rather when such symptoms first became manifest.  In this case, the Veteran has provided statements and hearing testimony indicating that his symptoms first became manifest in the early to mid 1990s.  For example, in January 2002 the Veteran indicated that he was seeking service connection for multiple sclerosis that began in December 2000.  He reported that strep throat, a rash, and joint pain began in April 1991.  He mentioned that he had been treated for fatigue and joint pain over the years, and in January 2001 was diagnosed with multiple sclerosis.

The Veteran reported at a September 2002 VA medical examination that he was diagnosed with multiple sclerosis in April 2001, but that his symptoms went back to 1993.  He reported that he started having knee and ankle pains, and had more and more symptoms of numbness in his arms and hands, visual disturbances, and dizziness that were intermitted.  He reported that it was not until 2001 that these symptoms were severe enough to seek treatment and he was actually diagnosed with multiple sclerosis.

When asked at the March 2005 Board hearing when was the first time he experienced symptoms that may have been an onset of his multiple sclerosis, the Veteran replied that to the "[b]est memory that I know" it was the summer of 1995.  Transcript p. 7.  He then related an incident of his knees swelling up while bouncing his little girl on his knee.  He provided similar testimony at his June 2012 Board hearing.

The Veteran's spouse also submitted a lay statement in June 2012 at which she indicated that, when the Veteran was cleared to return to civilian life in April 1991, he was diagnosed with strep throat , fever, and a rash on his sternum.  She also related that he experienced signs of severe exhaustion and soreness in his legs in 1993.  She described subsequent symptoms up to the Veteran seeking treatment in 2000 and being diagnosed with multiple sclerosis in 2001.  Initial consideration of the spouse's lay statement by the agency of original jurisdiction was waived by the Veteran's accredited representative pursuant to 38 C.F.R. § 20.1304.

The Board notes that the Veteran, as well as his spouse, are competent to provide lay testimony regarding his visible symptomatology during this period.  Nevertheless, the issue of whether such symptoms were early manifestation(s) of the multiple sclerosis that was not diagnosed until years later as opposed to some other medical condition(s) involves complex medical questions.  As such, competent medical evidence is required to resolve this claim to include whether the Veteran's symptoms during the 7 year period following his separation from active service were early manifestation(s) of multiple sclerosis.  Here, nothing on file shows that the Veteran or his spouse has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As noted above, however, the Court has held that lay testimony describing symptoms at the time can support a later diagnosis by a medical professional.  Jandreau, supra; see also 38 C.F.R. 3.307(c).

In reviewing the Veteran's medical history as documented by the evidence of record, the Board observes, as already noted, that his service treatment records do not reflect he was diagnosed with multiple sclerosis while on active duty.  On an April 1991 Report of Medical History completed concurrent with his expiration of term of service examination, the Veteran checked boxes to indicate he had not experienced swollen or painful joints; dizziness of fainting spells; eye trouble; cramps in legs; tumor, growth, cyst, cancer; painful or "trick shoulder or elbow; recurrent back pain; "trick" or locked knee; foot trouble; neuritis; paralysis; epilepsy or fits.  In short, he did not report symptomatology that he has since associated with his multiple sclerosis.  Moreover, in a physician's comments section of the Report, the examiner commented that the Veteran had no medical problems in Southwest Asia, but had a sore throat when he returned.  On the expiration of term of service examination itself, the Veteran's eyes, feet, upper and lower extremities, spine, skin and neurologic system were all clinically evaluated as normal.  In fact, the only abnormality noted on clinical evaluation appears to have been the Veteran's throat, which was described as erythematous throat for which penicillin had already been prescribed.  However, this is consistent with the fact the Veteran indicated his symptoms developed post-service.

Outpatient treatment records submitted by the Veteran in September 2002 reflect, in part, that he was seen in March 1994 by KOK (initials) for a right ear infection, in May 1995 by RLP (initials) for mild rhinitis and a resolving sinusitis, and in September 1997 by KOK for a sinus problem and possibly an infected tooth.  He also sought treatment in February 1998 for a head cold with right ear drainage.  He had a right ear infection, and his throat was clear.

Medical records from the Mayo Clinic include a recorded past medical of a kidney stone in May 1998 without recent symptoms therefrom, knee and ankle injuries from softball in the past, recurrent ear infections, and a dislocated right ankle.  The Veteran reported having served in the Gulf War, but said he had not developed any symptoms of medical illness during that time.

Medicals from December 2000 note that the Veteran had a "negative past medical history" and that he came in to complain of numbness in the feet.  He reported that for the "last couple of months" he had noted occasional numbness especially on the bottoms of the feet, sometimes in the toes and in the area of the natal cleft.  He denied any problems in other areas including the hands.  He occasionally felt off-balance but this was usually late at night when he was tired.  He did not really relate any other symptoms of disequilibrium.  Subsequent records from 2001 indicate that his symptoms were ultimately attributed to multiple sclerosis.

A September 2002 VA examination did not address whether the Veteran's symptoms of multiple sclerosis were present to a compensable degree with the first 7 years following his separation from service.  In addition, there was no such finding made as part of a February 2003 VA medical examination which diagnosed multiple sclerosis - stable at present.

The Board notes that there is competent medical evidence which both supports and refutes a finding that the Veteran's multiple sclerosis was present within 7 years following his separation from service.

A private medical opinion dated in February 2003 from Dr. S. P. (a neurologist) noted that the Veteran had been his patient since January 2001; that the Veteran had presented with numbness and weakness in his feet and legs; and after reviewing the Veteran's records and test result performed in this office, it was determined the Veteran had multiple sclerosis.  Dr. P then provided a description of multiple sclerosis as a medical disability.  In addition, Dr. P noted that the Veteran had provided his office with older medical records, and after reviewing them, Dr. P concluded that the Veteran may have been experiencing signs and symptoms of multiple sclerosis since 1996.

In June 2005, the Board remanded the Veteran's claim for a neurologic examination to determine the nature, etiology, and onset of his multiple sclerosis.  He subsequently underwent such a VA medical examination in May 2008, at which the examiner noted that the claims folder had been reviewed and noted relevant findings therein.  Following evaluation of the Veteran, the examiner stated that the Veteran had been given a diagnosis of multiple sclerosis at an outside clinic; that the Veteran did not have the MRI or LP (lumbar puncture) or the studies to demonstrate this diagnosis; and that the VA examination was not impressive for multiple sclerosis.  The examiner also stated that the Veteran's symptoms of the pains and aches of different kinds in the knees and ankles were more related to his line of activity and the incidents of injuries that he had had and did not reflect symptoms of multiple sclerosis at the time of the examination.  Further, the examiner stated that it was 10 years after that the Veteran developed the numbness and tingling in this feet with consequent studies and a hypothetical diagnosis of multiple sclerosis with no supporting information.  In conclusion, the examiner did not believe that the Veteran's symptoms in the years after he was discharged were related to his symptoms that he developed in 2000 and 2001.  However, the examiner stated that he did not have enough evidence to confirm or support a diagnosis of multiple sclerosis by just hearsay.  Moreover, the examiner did not believe that this was service connected even if the Veteran was diagnosed with multiple sclerosis in 2001.

In September 2008, the Board found several problems with the May 2008 VA examination.  First, and foremost, although the VA examiner indicated that a review of the claims files had been conducted, other comments by the VA examiner suggested otherwise.  For example, the VA examiner noted that the Veteran was given a diagnosis of multiple sclerosis at an outside clinic, but indicated the Veteran did not have the MRI or the LP or the studies to demonstrate the diagnosis.  Also, in the conclusion, the VA examiner indicated there was not enough evidence to confirm or support a diagnosis of multiple sclerosis.  However, a review of the claims folder showed that the results of the February 2001 MRI and the April 2001 LP, performed at the Mayo Clinic were already part of record and had been so since before the April 2003 rating decision.  Moreover, a review of the claims folder revealed that there are multiple items of competent medical evidence (both private and VA treatment records) which showed that a diagnosis of multiple sclerosis was made for the Veteran.  While the May 2008 VA examiner was certainly not bound to accept these diagnoses, the Board concluded that, at the least, any such discrepancies between these diagnoses and the VA examiner's opinion should have been discussed.  

In view of the foregoing, the Board remanded the case in September 2008 for a new VA medical examination.  The remand instructions were for the VA examiner to address whether the Veteran had multiple sclerosis.  If the Veteran were found to have multiple sclerosis, the examiner was to provide an opinion as to the likelihood that multiple sclerosis was manifested during active service or to an identifiable degree within the seven-year presumptive service connection period after service, and when a definite diagnosis of multiple sclerosis was supported by the medical evidence.  

The Veteran underwent a new VA examination in June 2009.  After examining him and reviewing the claims file, the examiner felt that "a relationship between the [Veteran's] symptoms as related to his service time seems unlikely."  The VA examiner continued that any residual sensory impairments related to the past diagnosis of multiple sclerosis did not appear to manifest as a neurological disability at the time of the examination.  The Veteran's primary symptoms were noted to be rheumatologic in nature.  The examiner diagnosed the Veteran with multiple sclerosis, with minimal evidence of neurological disability as of the examination. 

As detailed in the prior remands, the Board found that the June 2009 VA examiner appears to have found that a diagnosis of multiple sclerosis was appropriate and that a direct relationship of the symptoms to the Veteran's service (i.e., manifestation of the disease in service) is unlikely.  However, it was not clear whether the examiner was referring to the Veteran's current symptoms or his past symptoms.  Furthermore, the examiner did not provide the opinion requested by the Board as to whether multiple sclerosis was identifiable within 7 years after the Veteran's April 1991 discharge from service and when the medical evidence first supported a diagnosis. 

In December 2009 the Board remanded the Veteran's claim in order to obtain an addendum to the June 2009 examination report with the instructions for the examiner to state when a definite diagnosis of multiple sclerosis was first supported by the medical evidence and whether it is at least as likely as not that identifiable symptoms of multiple sclerosis were manifested during the Veteran's active duty in 1991 or within 7 years after his April 1991 discharge. 

The June 2009 VA examiner wrote in a February 2010 addendum that the Veteran was diagnosed with multiple sclerosis in 2000, which was 9 years after discharge.  As this exceeded the 7 year period following discharge from active duty, the examiner felt that it was "less likely than not" that the Veteran's symptoms were manifested within 7 years of his separation from military service. 

In November 2010, the Board found, in pertinent part, that the VA examiner, in the June 2009 examination report and February 2010 addendum, only appeared to use the diagnosis date to determine if the Veteran had symptoms of multiple sclerosis within 7 years of service, and did not discuss symptomatology.  Therefore, the Board determined that it must again request an opinion of whether symptoms were manifested within 7 years of service.

In the February 2011 addendum, the VA examiner stated that a definitive diagnosis of multiple sclerosis was first supported by the medical evidence in February 2001.  Moreover, the examiner stated that the first symptoms suggesting multiple sclerosis were described by the Veteran in December 2000.  The examiner also opined that it was less likely than not that the Veteran's symptoms were manifested within 7 years of discharge from military service, since he was discharged in April 1991, and symptoms described were approximately 9 years and 4 months after discharge.  The examiner reiterated that a diagnosis of multiple sclerosis was made in 2001, and noted the various medical tests used to diagnosis that condition.  However, the examiner stated that the Veteran's symptoms occurred more than 9 years following discharge, and were therefore not considered service-connected.

From the wording of the February 2011 VA addendum, it appears the examiner focused upon when the Veteran first sought treatment for the complaints that were ultimately diagnosed as multiple sclerosis.  However, it does not appear consideration was given to the Veteran's own credible statements and hearing testimony that his symptoms became manifest during the mid-1990s, nor the supporting lay statement from his spouse.  No evidence is of record which explicitly refutes their contentions that such symptoms were present during the time in question.  

The Board also observes that the only competent medical opinion of record which appears to have actually taken into account the Veteran's account of his symptoms during the mid-1990s is that of Dr. P.  As noted above, Dr. P provided an opinion that such symptoms may have been present within the requisite 7 year period.  In addition to the Veteran's reported history, Dr. P indicated he had reviewed "older medical records" provided by the Veteran.  It is not clear whether Dr. P had all of the records contained in the Veteran's VA claims folder or records in addition to those associated with the claims file to review.  The Board, however, has no reason to doubt that the referenced "older medical records" showed exactly what Dr. P. indicated-signs and symptoms suggestive of multiple sclerosis since 1996.  Nothing in the record casts doubt upon Dr. P's competency to render such an opinion.  This medical evidence coupled with the lay evidence is persuasive evidence that the Veteran was in fact experiencing symptoms within the presumptive period.  

In addition to the foregoing, the Board notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds the record reflects that it is at least as likely as not that the Veteran's multiple sclerosis was manifest within seven years following his active military service.  Therefore, service connection is warranted for his multiple sclerosis.


ORDER

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


